MARRIAGE LICENSE — PHOTOCOPY — Xerox — After a judge performs a marriage, the married couple may have a photocopy of the marriage license prior to registering the license, if obtaining the photocopy does not unduly interrupt the process of returning the license to the issuing authority. Such determination is a question of fact that must be evaluated in each particular instance. The court clerk may set a reasonable charge for any copy of a marriage license that he makes.  The Attorney General has considered your opinion request, wherein you ask, in effect, the following question: After a judge performs a marriage may the married couple have a photocopy of the marriage license prior to its registration? Title 43 Ohio St. 8 [43-8], 43 Ohio St. 9 [43-9] (1971), and 43 Ohio St. 36 [43-36] all set out the procedure for handling a marriage license. These statutes provide that after the ceremony is performed, the person who performed or solemnized the marriage must sign his name and authority. The witnesses to the ceremony must sign their name and address to the marriage license.  Then 43 Ohio St. 8 [43-8] provides that: "The license. . . shall be transmitted without delay to the Judge or Court Clerk who issued the same." Section 43 Ohio St. 36 [43-36] provides that the license: "Shall be returned. . . to the licensing authority who issued the same within five (5) days succeeding the date . . . of the marriage. . . and any person or persons who shall willfully neglect to make such return within the time above required shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than One Hundred ($100.00) Dollars for each and every offense." Reading these two sections together the legislative intent clearly requires that marriage licenses be returned with dispatch to the issuing authority after the ceremony is performed. However, there is no prohibition against the married couple obtaining a photocopy of their marriage license after they are married but before the license is returned to the issuing authority, as long as it does not unduly interrupt the process of returning the license to the issuing authority. It is a question of fact in each case whether obtaining a photocopy would unduly interrupt the process of returning the license to the issuing authority. Of course, such a photocopy would not be an official certified copy of the marriage license. Nor would such a photocopy be admissible in court under the Oklahoma rules of evidence. Under this opinion the court clerk is authorized to set a reasonable charge for any copy of a marriage license that he makes.  It is, therefore, the opinion of the Attorney General that your question be answered as follows. After a judge performs a marriage, the married couple may have a photocopy of the marriage license prior to registering the license, if obtaining the photocopy does not unduly interrupt the process of returning the license to the issuing authority. Such determination is a question of fact that must be evaluated in each particular instance. The court clerk may set a reasonable charge for any copy of a marriage license that he makes.  (Daniel J. Gamino)